Citation Nr: 0416246	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for claimed asbestosis.  

2.  Entitlement to service connection for claimed colon 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision.  

In February 2004, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on your part.  


REMAND

The veteran is seeking service connection for asbestosis and 
colon cancer.  He essentially contends that he developed 
asbestosis as a result of exposure to asbestosis while 
serving in the U.S. Navy.  He also contends that he developed 
colon cancer as a result of that exposure.

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  

In this regard, the Board notes that the veteran underwent a 
VA respiratory examination in which it was determined that, 
although the veteran experienced significant asbestos 
exposure in the Navy, there was no evidence of asbestosis or 
asbestos-related pleural disease.  

However, during the veteran's personal hearing, he submitted 
a July 2003 letter from a private physician, Dr. D., who 
noted that the veteran had been exposed to asbestos during 
service and had a long history of occupational exposure 
following service.  

In this letter, the physician also concluded that the veteran 
had pulmonary and pleural asbestosis "to a reasonable degree 
of medical certainty."  

The private physician further noted that studies had revealed 
an increased rate of colon cancer among people who had 
experienced occupational exposure to asbestos.  For this 
reason, she determined that the veteran's colon cancer was 
related to his exposure to asbestos.  

In light of the contradictory medical opinions of record, the 
Board finds that a remand is necessary so that the veteran 
can undergo another VA examination to determine whether he 
now is shown to suffer from asbestosis and, if so, whether 
any such lung disability and the already demonstrated colon 
cancer are related to his exposure to asbestos during 
service.  

In addition, the Board also finds that the RO should obtain 
the veteran's treatment records from Dr. D., his private 
physician.  Any pertinent VA treatment records or other 
clinical evidence also should be obtained for review.  

The RO also must undertake to ensure the mandates of VCAA 
have complied with in this case.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
ask him to provide a list of the names 
and addresses of any additional doctors 
and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for 
the claimed asbestosis and colon cancer.  
He should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider.  
When the veteran responds, the RO should 
obtain records from each health care 
provider that he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  This should include any 
pertinent clinical records from Dr. D.  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should schedule the veteran 
for a VA respiratory examination to 
determine whether the veteran has 
asbestosis.  The claims folder must be 
provided to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  The examiner should be asked 
to indicate whether the appellant's 
symptomatology supports a diagnosis of 
asbestosis or any other asbestosis-
related disability.  If asbestosis or 
other asbestos-related disability is 
found, it is requested that the examiner 
provide an opinion as to whether is it at 
least as likely as not that the 
demonstrated disability is due to 
asbestos exposure or other disease or 
injury in the veteran's military service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The examiner should 
discuss any pertinent medical opinions 
that have been previously offered, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.  

4.  Once the foregoing has been 
completed, the RO should also schedule 
the veteran for a VA examination to 
determine the etiology of the claimed 
colon cancer.  The claims folder, to 
include the report of the VA respiratory 
examination discussed above, must be 
provided to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should be asked to indicate 
whether is it at least as likely as not 
that the veteran's disability manifested 
colon cancer is due to any incident of 
the veteran's military service, to 
include exposure to asbestos while in the 
Navy.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  The 
examiner should discuss any pertinent 
medical opinions that have been 
previously offered, expressing agreement 
or disagreement therewith and giving 
reasons for such agreement or 
disagreement.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


